             Case 2:03-cr-00301-JLR Document 135 Filed 05/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                    CASE NO. CR03-0301JLR

11                              Plaintiff,              ORDER STRIKING MOTION
                  v.
12
           BALJINDER SINGH BHATTI,
13
                                Defendant.
14

15         Before the court is Defendant Baljinder Singh Bhatti’s motion to schedule a

16   sentencing hearing to be conducted by either video or telephonic conference. (See Mot.

17   (Dkt. # 127).) Plaintiff United States of America (“the Government”) opposes Mr.

18   Bhatti’s motion. (See Resp. (Dkt. # 128).) On May 6, 2020, Mr. Bhatti filed an

19   additional memorandum in response to the court’s request for additional briefing. (See

20   Def. Supp. (Dkt. # 134); see also 4/22/20 Order (Dkt. # 130).) In his May 6, 2020,

21   memorandum, Mr. Bhatti “withdr[ew] his request to move forward with a telephonic or

22   video sentencing hearing.” (Def. Supp. at 2.) Accordingly, the court STRIKES Mr.


     ORDER - 1
             Case 2:03-cr-00301-JLR Document 135 Filed 05/08/20 Page 2 of 2



 1   Bhatti’s motion (Dkt. # 127) and DIRECTS the Clerk to remove the motion from the

 2   court’s calendar.

 3          Dated this 8th day of May, 2020.

 4

 5                                                A
                                                  JAMES L. ROBART
 6
                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
